DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 5-10 are current in the application.  Claims 1-3 and 5-10 are currently under examination. Claim 4 has been cancelled by Applicant. 
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 currently depends on itself as opposed to depending on claim 7.  Appropriate correction is required. For purposes of compact prosecution, the Examiner will read claim 8 as depending on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2011/0232759 A1).
Regarding claim 1, Xu teaches an electrode comprising: a substrate (i.e. microtextured glass, para. 0024-0025 Fig. 1 part 2); a first conducting layer disposed on the substrate, wherein the first conducting layer is formed of at least one of an Indium Tin Oxide (ITO) and a Fluorine-doped Tin Oxide (FTO) (ITO layer para. 0024 Fig. 1 part 4); at least one semiconductor layer disposed on the first 2 nanoparticle layer, para. 0023, 0018 Fig. 1); and a plurality of connectors distributed across the first conducting layer and adapted to conduct an electric current from the electrode, wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer (i.e. the metallic micropillars, para. 0021, 0025, Figs. 2a-b parts 10).  Therefore, Xu anticipates the electrode of claim 1.   
Regarding claim 6, Xu teaches the electrode as claimed in claim 1, wherein the at least one semiconductor layer is formed of a photoactive material (i.e. dye-sensitized TiO2 nanoparticle layer, para. 0023, 0018 Fig. 1). Therefore, Xu anticipates the electrode of claim 6.    
Claim(s) 1, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranami et al (US 2010/0038637 A1).
Regarding claim 1, Aranami et al teaches an electrode comprising: a substrate (Fig. 1 part 2 para. 0160); a first conducting layer disposed on the substrate, wherein the first conducting layer is formed of at least one of an Indium Tin Oxide (ITO) and a Fluorine-doped Tin Oxide (FTO) (e.g. a fluorine-doped tin oxide flat film/layer on a glass substrate, para. 0160 Fig. 1 part 2); at least one semiconductor layer disposed on the first conducting layer (e.g. needle-like crystals, Fig. 1 part 3 para. 0161 and 0166 with coating film 15); and a plurality of connectors distributed across the first conducting layer and adapted to conduct an electric current from the electrode, wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer (Fig. 1 parts 7, para. 0175, where microscopic regions 7 are conductive fine particles).  Therefore, Aranami et al anticipates the electrode of claim 1.   
Regarding claim 6, Aranami et al teaches the electrode as claimed in claim 1, wherein the at least one semiconductor layer is formed of a photoactive material (i.e. TiO2
Regarding claim 7, Aranami et al teaches a photoelectrochemical (PEC) module (para. 0071) for performing water splitting, the PEC module comprising: a substrate (Fig. 1 part 2 para. 0160); a first conducting layer disposed on the substrate, wherein the first conducting layer is formed of at least one of an Indium Tin Oxide (ITO) and a Fluorine-doped Tin Oxide (FTO) (FTO layer para. 0160 Fig. 1 part 2); at least one semiconductor layer disposed on the first conducting layer (e.g. needle-like crystals, Fig. 1 part 3 para. 0161 and 0166 with coating film 15); and a plurality of connectors distributed across the first conducting layer and adapted to conduct an electric current from the electrode, wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer (Fig. 1 parts 7, para. 0175, where microscopic regions 7 are conductive fine particles).  Therefore, Aranami et al anticipates the PEC module of claim 7.   
Regarding claim 9, Aranami et al teaches a method of performing Photoelectrochemical (PEC) water splitting, the method comprising: receiving, by a plurality of electrodes of a PEC module a portion of solar spectrum (para. 0070-0074); converting, by the plurality of electrodes, the portion of solar spectrum into an electric current, wherein each of the plurality of electrodes comprises: a substrate (Fig. 1 part 2 para. 0160); a first conducting layer disposed on the substrate, wherein the first conducting layer is formed of at least one of an Indium Tin Oxide (ITO) and a Fluorine-doped Tin Oxide (FTO) (FTO layer para. 0160 Fig. 1 part 2); at least one semiconductor layer disposed on the first conducting layer (e.g. needle-like crystals, Fig. 1 part 3 para. 0161 and 0166 with coating film 15); and a plurality of connectors distributed across the first conducting layer and adapted to conduct an electric current from the electrode, wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer (Fig. 1 parts 7, para. 0175, where microscopic regions 7 are conductive fine particles); conducting, by the at least one connector, the electric current based on the portion of the solar spectrum (para. 0175); and  Page 3 of 9performing water splitting, by the PEC module based on the electric current. (para. 0070-0074 and para. 0013, see Fujishima).  Therefore, Aranami et al anticipates the method of claim 9.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami et al as applied to claims 1 and 7 above, and further in view of Ichinose et al (US 5,681,402).
Regarding claims 2 and 8, Aranami et al is applied as above.

Aranami et al does not explicitly teach the electrode as claimed in claim 1, further comprising a second conducting layer disposed on the first conducting layer, wherein the second conducting layer is adapted to adhere the at least one connector on the first conducting layer [claim 2] or the PEC module as claimed in claim 7, wherein the PEC module comprises a second conducting layer adapted to adhere the at least one connector on the substrate [claim 8].
In the same field of endeavor (photovoltaic devices) Ichinose et al teaches a photovoltaic element/device where a collecting electrode is coated with a conductive adhesive and placed on a photoactive semiconductor layer (col. 4 lines 20-29) or transparent electrode (col. 6 lines 29-49) where the conductive adhesive is composed of at least two layers. (col. 4 lines 20-29) Ichinose et al teaches that the multiple layers of the conductive adhesive have different functions, e.g. preventing moisture and ion permeation, and adhering the metal wire to the transparent electrode.  (col. 6 lines 29-49) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode and PEC module of Aranami et al by adding a second conducting layer to adhere the at least one connector/collecting electrode to the photoactive layer/transparent electrode as taught by Ichinose et al, as this would prevent moisture and ion permeation while better adhering the connector/collecting electrode to the conducting layer. (col. 6 lines 29-49)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami et al as applied to claim 1 above, and further in view of Yang et al (US 2008/0012005 A1). 
Regarding claim 3, Aranami et al is applied as above.
Aranami et al does not explicitly teach the electrode as claimed in claim 1, further comprising a plurality of semiconductor layers disposed on the first conducting layer, wherein the plurality of semiconductor layers is arranged adjacently to each other on the first conducting layer.
In the same field of endeavor (photovoltaic devices) Yang et al teaches an electrode with discontinuous semiconductor layers (alternating in acceptor/donor type) disposed on a first semiconductor layer having protrusions (Abstract, where the Examiner is reading the discontinuous semiconductor layers as being adjacent to each other over the protrusions).  Yang et al teaches that this further increases photon-to-exciton conversion and increases the donor-acceptor interface area where excitons disassociate. (para. 0068)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode of Aranami et al by alternating semiconductor layers adjacent to each other, as taught by Yang et al, as this further increases photon-to-exciton conversion and increases the donor-acceptor interface area where excitons disassociate. (para. 0068)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami et al as applied to claim 1 above, and further in view of Suzuki et al (US 2012/0285823 A1).
Regarding claim 5, Aranami et al is applied as above. 
Aranami et al does not explicitly teach the electrode as claimed in claim 1, further comprising an insulating layer deposited on the each of the plurality of connectors.
In the same field of endeavor (photovoltaic devices) Suzuki et al teaches forming an insulating layer on electrical contacts between the transparent conductive layer and the conducting wire. (para. 0032)  Suzuki et al teaches that this prevents contact with the electrolyte solution.  (para. 0032) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode of Aranami et al by forming an insulating layer on the connectors/electrical contacts between the transparent conductive layer and the connectors/conducting wire, as taught by Suzuki et al, as this prevents contact with the electrolyte solution.  (para. 0032) 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami et al as applied to claim 1 above, and further in view of Johnston et al (US 2014/0216539 A1).
Regarding claim 10, Aranami et al is applied as above.
Aranami et al does not explicitly teach the electrode as claimed in claim 1, wherein each of the plurality of connectors is arranged at a distance equal to a determined width of the at least one semiconductor layer.
In the same field of endeavor (photovoltaic devices, para. 0019) Johnston et al teaches setting the inter-electrode (i.e. the connector) spacing depends on a characteristic charge carrier persistence length and the light absorption properties of the semiconductor material (para. 0016) and that the spacing is smaller or equal to twice the charge screening length of the semiconducting material (para. 0016, where the Examiner is reading the charge screening length as dependent on the width of the semiconductor layer).   Johnston et al teaches that this allows the photovoltaic device to incorporate organic semiconductor and nanocrystal materials (para. 0007, 0003).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode of Aranami et al by setting the inter-electrode/connector spacing as determined by the charge screening length and light absorption properties of the semiconductor material, as taught by Johnston et al, as this allows the photovoltaic device to incorporate organic semiconductor and nanocrystal materials (para. 0007, 0003).
Response to Arguments
Applicant’s arguments, see Remarks pages 4-5, filed April 8, 2020, with respect to the rejection(s) of claim(s) 1-3 and 5-9 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see Remarks pages 5-9, filed April 8, 2020, with respect to the rejection(s) of claim(s) 1-3 and 5-9 under 35 U.S.C. 102 and 103 over Smith or Nakata, etc. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aranami et al or Ku, etc. as set forth above.
Conclusion
Claims 1-3 and 5-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160372271 A1 (photoelectrochemical cell with transparent conductive film and catalyst on the first electrode); US 20180119292 A1 (hybrid PEC and PV cell with transparent conductor layer); US 20080073205 A1 (integrated photovoltaic-electrolysis cell); US 9758882 B2 (photochemical reaction system); US 20140124757 A1 (photoelectric element); US 10378116 B2 (photoelectrochemical reaction device); US 20080083452 A1 (photoelectric converter with transparent conductive substrate); US 20170130343 A1 (photoelectrochemical reaction device); US 9708718 B2 (photoelectrochemical cell); US 20110214996 A1 (photoelectrochemical cell); US 20080223439 A1 (interconnected photoelectrochemical cell); US 20160010218 A1 (photoelectrochemical cell and method of water splitting).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794             

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794